IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-20,423-14


EX PARTE ISMAEL HERNANDEZ PADILLA, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. W83-88766-P IN THE 203RD JUDICIAL DISTRICT COURT
FROM DALLAS COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to aggravated
robbery and was sentenced to fifty years' imprisonment. 
	Applicant filed a habeas application in the district court on November 15, 2010.  On March
21, 2011, the trial court made findings of fact and conclusions of law that were based on the
application and the State's response to that application.  The trial court recommended that relief be
denied.
	In September of 2011, Applicant  filed an amended application, raising an additional ground
for review complaining of the improper denial of good time credits.  The trial court's findings, while
they fully addressed the claims raised in Applicant's initial application, did not address the claim
raised in his amended application.  Nonetheless, this Court has undertaken an independent review
of all the evidence in the record.  Therefore, based on the trial court's findings of fact and
conclusions of law as well as this Court's independent review of the entire record, we deny relief.
 
Filed: February 29, 2012
Do not publish